DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
Applicant’s arguments, filed 08/11/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1-21 as filed 08/11/2022 are the current claims hereby under examination. 

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 08/11/2022, with respect to the claim rejections under 35 U.S.C. 112, 102, and 103 have been fully considered and are persuasive.  The claims have been amended to address the rejections under 35 U.S.C. 112 and the applicant arguments directed to the failure of the prior art to disclose the electronic box as claims have been found persuasive. The rejections have been withdrawn.
Applicant’s arguments regarding the rejections under 35 U.S.C. 102 and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1:  “a first communication means “ with “configured” and the function language “so that the electronic box of at least one of the soles is adapted to transmit the at least one biomechanical parameter and/or the value representative of the evolution of the gait of the user to the external terminal”
In claim 2:  “a second communication means “ with “configured” and the function language “so that the electronic box of a first sole of said pair of soles is adapted to communicate with the electronic box of a second sole of said pair of soles”
The specification filed 10/05/2020 states in [00123]: “first and second communication means are adapted to receive and transmit the data over at least one communication network. Preferably, the communication is operated via a wireless protocol such as WiFi, 3G, 4G, and/or Bluetooth.” [0020] recites an antenna. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b) – Withdrawn
Claim Rejections - 35 USC § 102 – Withdrawn

Claim Rejections - 35 USC § 103 – New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10-11, 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20190082771 A1) in view of Markison (US 20180054663 A1).
Regarding Claim 1, Shin discloses a system of characterizing a gait of a user to obtain a value representative of an evolution of the gait of said user (Abstract, smart shoe module mounted to a smart shoe for analyzing the motion of a wearer and providing various functions), including a pair of soles ([0098], shoe sole frame 110 and [0185] each of the left and right smart shoes 100) and an external terminal ([0079], an external server), 
each of said soles including an electronic box ([0078], smart shoe module 200. Shown as a box in at least fig. 8), each said electronic box comprising:
- an inertial platform ([0127], pressure conductive member 230) configured to generate a set of data on the gait of a user of the pair of soles (pressure applied to the member 230 and circuit 251 generates walking data as shown in Fig. 3),
- a data processing module ([0078], controller 380),
- a data storage module ([0078], memory 370), and 
- a power source ([0078], a power supply unit 390);
each said electronic box further comprising a first communication means ([0078], a wireless communication unit 310) configured so that the electronic box of at least one of the soles is adapted to transmit the at least one biomechanical parameter and/or the value representative of the evolution of the gait of the user to the external terminal ([0079], configured to facilitate wireless communication between the smart shoe module 200 and a wireless communication system, between the smart shoe module 200 and another mobile terminal or between the smart shoe module 200 and an external server).
However, Shin does not explicitly disclose the processing module configured to transform the generated data set into at least one biomechanical parameter, the storage module configured to store the at least one biomechanical parameter, said system including a data comparison module configured to compare the at least one biomechanical parameter to reference biomechanical parameters and to calculate a value representative of the evolution of the gait of the user, the reference biochemical parameters comprising at least values of biomechanical parameters obtained from the user and previously generated by the data processing module; said data comparison module being carried by the electronic boxes or the external terminal.
Markison teaches a wireless in-shoe physical activity monitoring system ([0002], wireless in-shoe physical activity monitoring system) comprising an electronic box in a sole ([0053], a shoe sensor system 16-L (left) and 16-R (right). In an embodiment, the shoe sensor system is located on or within the insole and/or midsole), wherein each box comprises: 
a processing module configured to transform the generated data set into at least one biomechanical parameter ([0062], computing devices processes data from the shoe sensor systems 16 to determine stride length data (e.g., maximum stride length, minimum stride length, average stride length, stride length for a time interval, stride length of a distance segment) and a storage module ([00]) configured to store the at least one biomechanical parameter ([0076], processing module 30 may store the foot force data 46 and the 3D data in memory 32),
said system including a data comparison module ([0166], processing module 30 of the system 10 and/or processing module 27 of the computing device 25) configured to compare the at least one biomechanical parameter to reference biomechanical parameters [0166], detects, based on changes in the correlated foot data over time within the time period, one or more of a shortening of stride length, a slowing of pace) and to calculate a value representative of the evolution of the gait of the user ([0166], the processing module interprets the one or more of a shortening of stride length, a slowing of pace, and a change in foot force to determine a fatigue level), 
the reference biochemical parameters comprising at least values of biomechanical parameters obtained from the user and previously generated by the data processing module (as described above, the processing module compares the current stride length to the past stride length calculated by the processing module which are generated from the user); 
said data comparison module being carried by the electronic boxes or the external terminal (the processing module is part of the electronic boxes as described above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic box including a controller as disclosed by Shin to include the processing and storage capabilities as taught by Markison to monitor changes in a user’s gait to determine injury prevention indicators stemming from fatigue (Markison [0063]).

Regarding Claim 5, Shin further discloses wherein the data processing module transforms the generated data by segmenting the data into a plurality of step phases ([0111], determined as one step so as to analyze a plurality of walking steps. See fig. 3).	

Regarding Claim 6, Markison further teaches wherein the reference biomechanical parameters to which the at least one biomechanical parameter is compared are biomechanical parameters previously generated by the same user of the system (as described above, the reference parameters are values generated previously be the system during the monitoring period of the same subject)

Regarding Claim 7, Markison further teaches wherein a reference biomechanical parameters to which the at least one biomechanical parameter is compared are predetermined biomechanical parameters ([0168], processing module…detects an abnormality based on changes in the correlated foot data over some period of time within the time period (e.g., from interval to interval, at various time check points, etc.) In this case, the biomechanical parameter is the current foot data and is compared to previous foot data which form the predetermined biomechanical parameters so that a change can be identified), associated with one or more mobility disorders ([0169], continues at step 212 where the processing module interprets the abnormality to identify a potential injury (e.g., a potential hamstring issue, a potential calf injury, etc.)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Shin to include comparing a biomechanical parameter to a reference indicative of a mobility disorder as taught by Markison to detect an injury and determine a preventive measure to prevent further injury (Markison [0169]).  

Regarding Claim 10, Markison further teaches wherein the data processing module or the comparison module is further configured to calculate a combinatorial pattern of biomechanical parameters ([0087], processing module processing the correlated foot data to determine physical activity data. Data includes multiple parameters regarding stride data ([0160]), stride height and foot force balance ([0168]), etc. Within the meaning of the invention, a combinatorial pattern of biomechanical parameters corresponds to a combination of biomechanical parameters (i.e. values).” Fig. 28 shows a combination of three biomechanical parameters).

Regarding Claim 11, Markison further discloses wherein the data processing module is adapted to calculate an asymmetry between the biomechanical parameters of a right leg relative to the biomechanical parameters of a left leg ([0179], the processing module determines whether a stride length imbalance exists).

Regarding Claim 13, Markison further teaches wherein the data processing module is adapted to establish a profile of biomechanical parameters of the user ([0090], the processing module using previous data of a wearer) including at least one of the following parameters: step length, step angle, impact force, pace, and time of flight ([0090], if the person has a history of averaging 6 mph when jogging with an average stride length of 3 feet, then the shoe sensor system can be tuned to expect a pace of 6 mph and a stride length of about 3 feet, which will help improve accuracy of detecting foot strikes, etc.).

Regarding Claims 14 and 16 , Shin further discloses wherein the controller is adapted to generate a data item from: an efficiency index of a care protocol, a data item of the nature of a support, a data item of a step profile, a data item of a walking technique, a data item of a support area, and a data item of a corrective solution ([0249], controller 380 may generate vibration in the smart shoe. The vibration item corrects the path followed by a wearer of the system). Markison additionally teaches wherein the processing module is configured to generate a data item of a corrective solution ([0183], processing module generates one or more corrective measures based on the running adjustment inputs. The corrective measures include training for improving stride length, reducing contact time, improving GRF, etc.)

Regarding Claim 18, Markison further teaches wherein a data comparison module is configured to detect a decrease in a user's step length over time ([0166], processing module 27 of the computing device 25) detects, based on changes in the correlated foot data over time within the time period, one or more of a shortening of stride length). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Shin of monitoring a gait parameter to detect a decrease in stride length as taught by Markison to determine a fatigue level in the subject (Markison [0166]).

Regarding Claim 19, Markison further teaches wherein the biomechanical reference parameter values are associated with recognized pathologies having characteristic gaits selected from the group consisting of: Parkinsonian steps, Huntington's chorea, normal pressure hydrocephalus, limping, saluting walk, radicular intermittent claudication, waddling walk, mowing walk, stepping walk, walk with retropulsion, heeling walk, vestibular walk, spasmodic walk, lightheadedness walk, walking ataxia, hesitant walk, painful walk, "small steps" walk, and trembling walk (as described in [0092] of the instant application’s specification as filed 10/05/2020, a pace value, a stride length value as associated with Parkinsonian walk).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20190082771 A1) and Markison (US 20180054663 A1) as applied to claim 1 above, and further in view of Tian (US 20180070877 A1).
Regarding Claim 2, modified Shin teaches the system according to claim 1 as described above.
However, modified Shin does not explicitly teach wherein each said electronic box further includes a second communication means configured so that the electronic box of a first sole of said pair of soles is adapted to communicate with the electronic box of a second sole of said pair of soles, and at least one of the data processing modules is configured to transform sets of data generated from the two soles the pair of soles into the at least one biomechanical parameter. 
Tian teaches a sensor embedded footwear system ([0002], sensor embedded footwear system) wherein a sole includes a second communication means configured so that the electronic box of a first sole of said pair of soles is adapted to communicate with the electronic box of a second sole of said pair of soles ([0140], A wireless communication link, e.g., a blue tooth link, is established between the master and the slave…The master has another wireless communication connection with the remote device), and at least one of the data processing modules ([0140], the master where the joint processing of left and right foot information may be performed [in the local processor 301]) is configured to transform sets of data generated from the two soles the pair of soles into the at least one biomechanical parameter ([0130], In Step 809, pressure measurements (P.sub.A, P.sub.B) from Step 807 for the left footwear and (P.sub.C, P.sub.C) from Step 808 for the right footwear are jointly processed to obtain the user touch detection outcome. In [0136], Two types of system operation configurations may be used to address the problem [of jointly processing the data]…for example, [the system] as shown in Fig. 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify electronic box as disclosed by Shin to further include a second communication means to communicate between the shoes as taught by Tian to allow for data to be gathered and processed in one place (Tian [0138]). One of ordinary skill in the art would recognize that applying the known technique of using a main communication means to communicate with an external device and a secondary communication means to communicate data between closely located devices as taught by Tian would yield the predictable result of decreasing overall power consumption of the device by limiting reducing the number of long-range communication systems required.  

Regarding Claim 9, modified Shin teaches the system according to claim 1 as described above.
However, modified Shin does not explicitly teach wherein a second one of the electronic boxes is configured to transmit, to a first one of the electronic boxes, data generated by the inertial platform of the second electronic box or one or more biomechanical parameters, and the first said electronic box is then configured to generate a biomechanical parameter value so-called synchronized in particular from: the least one biomechanical parameter obtained by the first electronic box, and data generated by the inertial platform of the second electronic box or one or more biomechanical parameters calculated by the second electronic box.
Tian teaches a sensor embedded footwear system ([0002], sensor embedded footwear system) wherein a second one of electronic boxes is configured to transmit, to a first one of the electronic boxes, data generated by its inertial platform or one or more biomechanical parameters ([0140], At the sampling times, the slave send its local measurement-information set, e.g., as illustrated in FIG. 9, and/or foot-level touch detection result, as illustrated in FIG. 10, to the master where the joint processing of left and right foot information may be performed), and 
the first said electronic box is then configured to generate a biomechanical parameter value so-called synchronized in particular from ([0140], the joint processing of left and right foot information may be performed [by the master as described in Steps 809-812]. In [0134], In Step 812, the foot direction vectors for each foot and the pressure sensor measurements for each foot are further fused to obtain user directional information, such as V.sub.FWD):
- the least one biomechanical parameter obtained by the first electronic box ([0134], V.sub.LF (701) generated by the left shoe with the “first electronic box”), and
- data generated by the inertial platform of the second electronic box or one or more biomechanical parameters calculated by the second electronic box ([0134], V.sub.RF (701) generated by the right shoe with the “second electronic box”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Shin to further include transmitting the data to a single box for processing as taught by Tian to allow for data to be gathered and processed in one place (Tian [0138]). One of ordinary skill in the art would recognize that applying the known technique of compiling data in a single processor for processing as taught by Tian would yield the predictable result of decreasing overall power consumption of the device by limiting computing power required.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20190082771 A1) and Markison (US 20180054663 A1) as applied to claim 1 above, and further in view of Sankai (US 20210204836 A1).
Regarding Claim 3, modified Shin teaches the system of claim 1 as described above. 
However, modified Shin does not teach wherein the data comparison module is configured to perform a monitoring over time of the evolution of the calculated value representative of the evolution of the gait of the user.
Sankai teaches a system of monitoring a gait of a user using a shoe-based sensor system (Abstract) wherein a data comparison module ([0041], control unit 14) is configured to perform a monitoring over time of the evolution of the calculated value representative of the evolution of the gait of the user ([0041], data is read via the information terminal device 3 and sent to the control unit 14 so as to enable assessment of the progression of manifestation in the brain). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Shin to monitoring changes in the value representative evolution as taught by Sankai to monitoring progression of brain disordered that present as changes in gait over time to promptly perceive the change in gait and allow for proper treatment to be prescribed (Sankai [0050]-[0052]).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20190082771 A1) and Markison (US 20180054663 A1) as applied to claim 1 above, and further in view of Ziaie (US 20150196231 A1).
Regarding Claim 8, modified Shin teaches the system according to claim 1 as described above.
However, modified Shin does not explicitly teach wherein the data processing module is adapted to calculate the values of at least two of the following biomechanical parameters: stability of the user's foot during a flight phase, step roll-forward, step length, step width, step angle, stride length, and/or stride width. 
Ziaie teaches a gait analysis system ([0002], system and methods for collecting, calculating, and outputting data useful in analyzing an individual's gait) wherein a data processing module ([0052], using a robust processor, the post-processing algorithm presented in FIG. 4b can be performed in real-time on the same processing unit) is adapted to calculate the values of at least two of the following biomechanical parameters ([0052], gait parameters are recalculated 419, 420, and 421): stability of the user's foot during the a flight phase, step roll-forward, step length, step width, step angle, stride length, and/or stride width ([0049], parameters including step length (SL) and step width (SW)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Shin to include monitoring the parameters taught by Ziaie to identify those at risk of falling so that professionals can provide interventions as higher risk of falling is associated with slower gait speed, increased stride time variability, increased step length variability, and increased step width variability (Ziaie [0003]). 

Regarding Claim 12, modified Shin teaches the system according to claim 1 as described above.
However, modified Shin does not explicitly teach wherein a data processing module is adapted to calculate a variability of the biomechanical parameters associated with one leg or both legs. 
Ziaie teaches a gait analysis system ([0002], system and methods for collecting, calculating, and outputting data useful in analyzing an individual's gait) wherein the data processing module is adapted to calculate a variability of the biomechanical parameters associated with one leg or both legs ([0041], the gait analysis system 100 disclosed herein is capable of measuring step length, step width, step time, gait speed, and variability of all these measures). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ross to include monitoring the variability of the parameters as taught by Ziaie to identify those at risk of falling so that professionals can provide interventions as higher risk of falling is associated with increased stride time variability, increased step length variability, and increased step width variability (Ziaie [0003]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20190082771 A1) and Markison (US 20180054663 A1) as applied to claim 1 above, and further in view of Plotnik-Peleg (US 20140303508 A1).
Regarding Claim 15, modified Shin teaches the system according to claim 1 as described above.
However, modified Shin does not explicitly teach wherein the data comparison module is configured to generate an efficiency index of a care protocol. Plotnik-Peleg teaches a system for monitoring a gait of a user ([0003], apparatus for detecting and/or treating gait disorders) wherein a data comparison module is configured to generate an efficiency index of a care protocol ([0213], sample gait and freezing performance, compare the results to the defined quantifiable goals of the training (e.g., also a priori loaded to the system). The comparison of the performance to the quantifiable goals of the training is the index). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system described by Ross to include determining an efficiency index of a care protocol as taught by Plotnik-Peleg to assess progress with respect to time from start of training and make decisions as for how to continue the intervention (Plotnik-Peleg [0213]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20190082771 A1) and Markison (US 20180054663 A1) as applied to claim 1 above, and further in view of Aibara (US 20150081061 A1).
Regarding Claim 17, modified Shin teaches the system according to claim 1 as described above.
However, modified Shin does not explicitly teach wherein the data storage module is configured to store at least part of the at least one biomechanical parameter transformed from the generated data but not to store the generated data. Aibara teaches an exercise support device for monitoring motion status ([0003], exercise support device… which the motion status (exercise status) of a human body at the time of exercise can be precisely grasped) wherein the data storage module ([0177], memory 150) is configured to store at least part of the at least one biomechanical parameter transformed from the generated data but not to store the generated data ([0177], the analysis data and the analysis result generated in the above-described analysis processing are preferentially stored, and motion data itself (raw data) obtained by the acceleration sensor 110 and the angular velocity sensor 120 are deleted). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage unit disclosed by Ross to save analysis data and not raw data as taught by Aibara to reduce the storage capacity required by the device (Aibara [0177]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sankai (US 20210204836 A1) in view of Shin (US 20190082771 A1).
Regarding Claim 20, Sankai discloses a method of characterizing a gait of a user ([0001], wearable gait detection device) implementing a quantification system including a pair of soles ([0035], pair of shoes 2A, 2B equipped with a various sensor group), each of said soles including an electronic box (Fig. 1, control unit 14), an inertial platform (Fig. 1, floor reaction sensor 10 connected to control unit 14), a data processing module (Fig. 3, centroid position calculation part 40), a data storage module (Fig. 3, memory 21), a first communication means (Fig. 3, communication part 22), and a power source ([0076], wearable gait detection device 2 of the present invention may be built in with a rechargeable battery), said system including a data comparison module carried by the electronic boxes ([0043], Fig. 3, a manifestation recognition part 43), said method including the following steps:
-Generating, by the inertial platform of at least one of the soles, a set of data on the gait of a user of the pair of soles ([0044], the measurement result of the load of the sole of each foot detected by the floor reaction sensor 10),
- Transforming, by the data processing module of at least one of the soles, the generated data set into at least one biomechanical parameter ([0044], centroid position calculation part 40 receives the measurement result… calculates the centroid position of each foot), 
- Storing, by the data storage module of at least one of the soles, the at least one biomechanical parameter ([0047], memory 21 stores data representing the locus of the center of gravity (center of floor reaction)),
- Comparing, by the data comparison module, the at least one biomechanical parameter to reference biomechanical parameters ([0050], manifestation recognition part 43 reads the data representing the locus of the center of gravity of the wearer in a normal state, which is stored in the memory 21, compares it with the current locus of the center of gravity of each foot of the wearer), the reference biochemical parameters comprising at least values of biomechanical parameters obtained from the user and previously generated by the data processing module ([0050], locus of the center of gravity of the wearer in a normal state, which is stored in the memory 21),
- Calculating, by the data comparison module, a value representative of an evolution of the gait of the user ([0050], evaluates the type of manifestation in the brain (dementia or cerebellar dysfunction) and the progression thereof based on the comparative result (specificity). In [0063], determines the level of difference in the foregoing waveform pattern (that is, level of specificity of the centroid fluctuation of each foot) as the level of gait disorder),
However, Sankai does not explicitly disclose transmitting, by a first communication means of at least one of the soles, the at least one biomechanical parameter and/or the value representative of the evolution of the gait of the individual user to the external terminal. Sankai does not explicitly disclose each said electronic box comprising an inertial platform , a data processing module, a data storage module , a first communication means , and a power source. The limitations regarding the electronic box and the quantification system upon which the method is implement are present within the preamble of the and are not afforded patentable weight. For the purpose of compact prosecution, a rejection is being made to address the limitations. 
Sankai suggests that communication part of the wearable gait detection device is connected to communication part of the information terminal device via a close-range wireless communication system such as Bluetooth (registered trademark) or RF-ID, and data is sent and received therebetween. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the data sent between the wearable device and the external device as taught by Sankai to be the biomechanical parameter or the value representative of the evolution of the gait as disclosed by Sankai to enable assessment of the progression of manifestation in the brain and to provide additional sensory feedback to the user (Sankai [0041]-[0042]). 
Shin teaches a system of monitoring a user’s gait using a sensor system in a shoe (Abstract) wherein an electronic box ([0078], smart shoe module 200. Shown as a box in at least fig. 8) comprising an inertial platform ([0127], pressure conductive member 230), a data processing module ([0078], controller 380), a data storage module ([0078], memory 370), a power source ([0078], a power supply unit 390), and a communication means ([0078], a wireless communication unit 310). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Sankai to be integrated into the electronic box as taught by Shin to monitor the wearer's motion precisely (Shin [0013]) using means known in the art.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Perrault (US 20180271211 A1) in view of Sankai (US 20210204836 A1) and Shin (US 20190082771 A1).
Regarding Claim 21, Perrault discloses a method of designing orthopedic soles ([0135], a method 1000 of making a midsole (e.g. midsole 300)) including the following steps:
- a step of implementing the method for characterizing the gait of a user ([0135], The physiological characteristics collected may in step 1002 may include, but are not limited to, gait characteristics, such as foot strike type (e.g. heel, midfoot, forefoot, etc.), rate of pronation or supination, and degree of pronation and supination), and
- a step of defining a shape and ergonomics of orthopedic soles depending on monitoring data obtained during the implementation stage ([0176], In step 1008, a three-dimension mesh (e.g., three dimensional meshes 300, 1700, 1800, 1900, or 2000) may be formed based on the cell lattice 1600 created in step 1006. Characteristics of three-dimensional mesh formed in step 1008 may be based on the biometric data profile collected in step 1002).
However, Perrault does not explicitly disclose that the method of characterizing the gait is the method described in claim 20. Sankai and Shin teaches a method of characterizing gait according to claim 20 (See Rejection above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of characterizing gait to develop a custom sole as disclosed by Perrault to include the method taught by Sankai to promptly determine changes in a user’s gait (Sankai [0052]). One of ordinary skill in the art would recognize that substituting the gait characterization as disclosed by Perrault for the gait characterization method as taught by Sankai would yield only the predictable result of characterizing determining a user’s gate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER H CONNOR/Examiner, Art Unit 3791                                                                                                                                                                                                        

/RENE T TOWA/Primary Examiner, Art Unit 3791